Exhibit 10.24(a)
AGREEMENT AND GENERAL RELEASE
     This Agreement and General Release (hereinafter, the “Agreement”) offered
to Russell Chew (the “Executive”) by JetBlue Airways Corporation (the “Company”)
is dated as of November 10, 2009.
     WHEREAS, the Executive desires to resign his position with the Company as
President and Chief Operating Officer on June 1, 2009 (the “Resignation Date”),
whereon Executive’s Employment Agreement, dated February 11, 2008 (the
“Employment Agreement”), shall terminate on the Resignation Date;
     WHEREAS, the Company desires to retain the Executive as a Senior Advisor
through May 31, 2010 (the “Separation Date”); and
     WHEREAS, this agreement, when executed by the Executive and the Company,
shall be effective as of the Resignation Date; and
     NOW THEREFORE, in consideration of the mutual covenants and conditions set
forth below, and intending to be legally bound thereby, the Company and the
Executive covenant and agree as follows:
     1. Resignation. The Executive agrees to resign his position of President
and Chief Operating Officer of the Company by executing the resignation letter
attached as Appendix A to this Agreement as of the Resignation Date. On the
Resignation Date, the Employment Agreement, and all obligations of the parties
under the Employment Agreement, including, but not limited to any severance
obligations of the Company in Paragraph 4(b) of the Employment Agreement, shall
terminate.
     2. Payment and Benefits. In consideration for the Executive’s obligations
herein, the Company shall provide the following payments and benefits:
          a. Payment. The Executive shall continue to receive his Base Salary at
the annual rate of FOUR HUNDRED THOUSAND DOLLARS AND ZERO CENTS ($400,000.00),
as set forth in his Employment Agreement, less all applicable withholdings and
deductions, from the Resignation Date through the Separation Date (the “Advisory
Period”). During the Advisory Period, Executive shall continue to be actively
employed by the Company with duties to be mutually agreed upon by the parties.
At the end of the Advisory Period, the Executive’s employment shall terminate
and he shall receive a lump sum payment of TWENTY THOUSAND ONE HUNDRED AND SIX
DOLLARS AND FORTY-ONE CENTS ($20,106.41), in consideration for and subject to
the Executive executing the Updated General Release attached as Appendix B to
this Agreement (the “Lump Sum Payment”). The Lump Sum Payment shall be made
within 15 business days of the Executive’s execution and non-revocation of the
Updated General Release attached as Appendix B. Notwithstanding the foregoing,
should

1



--------------------------------------------------------------------------------



 



the Executive obtain full-time employment, with substantially equivalent
benefits, during the Advisory Period, the Company shall convert any remaining
salary payments due to him through the Separation Date into a lump sum payment
(less all applicable withholdings and deductions), to be made within 15 business
days of the Executive’s execution and non-revocation of the Updated General
Release attached as Appendix B. The Executive shall notify James G. Hnat,
Executive Vice President and General Counsel, within 5 days after he obtains
full-time employment. Upon his acceptance of such employment, the Executive’s
employment with the Company shall end and any and all benefits discussed in this
Paragraph 2 that are continuing during the Advisory Period, including the
Housing Allowance set forth in Paragraph 2(c) and the Benefits set forth in
Paragraph 2(e) herein, shall terminate; provided, however, the Flight Benefits
set forth in 2(f) shall continue and the Executive shall receive the Bonus,
payable as set forth in Section 2(b) below.
          b. Bonus. The Company shall pay Executive a bonus payment in respect
of his service for the 2009 calendar year in the amount of TWO HUNDRED THOUSAND
DOLLARS AND ZERO CENTS ($200,000.00) (the “Bonus”). The bonus shall be paid at
the same time that annual bonuses are otherwise paid to employees generally, but
in no event later than March 15, 2010. The Executive specifically acknowledges
and agrees that his employment during the Advisory Period will not otherwise be
bonus eligible.
          c. Housing Allowance. JetBlue shall continue to pay the Executive the
Housing Allowance as set forth in Paragraph 3(b) of the Employment Agreement
through April 30, 2010, which shall include the Gross-Up Payment indicated
therein.
          d. 401(k). The Company shall continue to make 401(k) matching
contributions on behalf of the Executive during the Advisory Period, subject to
the terms of the applicable plan.
          e. Benefits. The Company agrees to continue the Executive’s existing
medical and dental benefits through the Advisory Period, subject to the terms
and conditions of the plans.
          f. Flight Benefits. The Company agrees to provide the Executive and
his eligible dependents positive space flight benefits through May 31, 2013,
subject to the terms of JetBlue’s pass travel programs and any future changes to
those programs including, but not limited to any changes as may be required by
Section 409A of the Internal Revenue Code.
     3. No Other Payments or Benefits. Except for the payments and benefits
provided for in Paragraph 2 of this Agreement, and those accrued but unused
benefits and obligations to which the Executive is entitled, the Executive
hereby acknowledges and agrees that the Executive is not entitled to any other
compensation or benefits of any kind from the Company, including, but not
limited to, any claims for salary, bonuses, severance, or any other payments or
benefits whatsoever under any Company plan or program. The Executive’s equity
grants shall

2



--------------------------------------------------------------------------------



 



be governed by the terms of the applicable plans as may be amended from time to
time.
     4. Release. In consideration of the obligations of the Company herein,
specifically some of the payment and benefits described in Paragraph 2 of this
Agreement, of which the Executive acknowledges that the Executive is not
otherwise entitled, the Executive hereby fully and forever unconditionally
releases and discharges the Company and all of its past or present officers,
directors, employees, insurers, agents, subsidiaries, successors and assigns
(hereinafter referred to collectively as the “Releasees”), from any and all
manner of actions and causes of action, suits, debts, dues, accounts, bonds,
covenants, contracts, agreements, judgments, charges, claims and demands
whatsoever which the Executive, the Executive’s heirs, executors, administrators
and assigns has, or may hereafter have against the Releasees arising out of or
by reason of any cause, matter or thing whatsoever occurring on or before the
Effective Date of this Agreement, including, but without limitation to, any or
all matters relating to the Executive’s employment by the Company and the
separation thereof, the Executive’s benefits, and all matters arising under any
international, federal, state, or local statute, rule or regulation or principle
of contract law or common law, in law or in equity, including, but not limited
to, claims arising under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act of 1967, the Employee Retirement Income
Security Act of 1974, the Americans with Disabilities Act of 1990, the Family
and Medical Leave Act of 1993, all as amended, and any other federal, state or
local laws regarding employment discrimination, excepting only claims for
worker’s compensation, unemployment compensation and rights under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”). The Executive does not
waive or release any rights arising after the Effective Date of this Agreement.
     5. Restrictive Covenants
          a. Non-Compete. The parties agree that during the Advisory Period, if
the Executive engages in Competitive Activity, which shall be defined as
directly or indirectly owning, managing, operating, joining, controlling or
participating in the ownership, management, operation or control of, or be
employed by, any air carrier with its base of operations in North, Central or
South America (the “Competitive Airlines”), the Advisory Period shall terminate,
the Company’s obligation to make and/or continue future payments and benefits
under this Agreement shall terminate, and the Executive shall be required to
repay to the Company any payments and benefits previously paid to him under this
Agreement within 3 business days of him engaging in the Competitive Activity.
The Executive must notify James G. Hnat, Executive Vice President and General
Counsel, within 5 business days of engaging in Competitive Activity. Subject to
the terms herein, during the Advisory Period, the Executive shall not be
precluded from working for any airline consulting firms (provided that the
Executive may not be placed at a Competitive Airline or directly or indirectly
perform full time duties for a Competitive Airline), freight carriers, airline
investment banking firms, regional airlines, manufacturers, air taxi services,
fractional jet operators, foreign airlines, and other similar companies.

3



--------------------------------------------------------------------------------



 



          b. Non-Solicit. The Executive agrees that during the Advisory Period,
the Executive shall not directly or indirectly (i) interfere with or attempt to
interfere with any person who is, or was during the then most recent 12-month
period, an employee, officer, representative or agent of the Company or its
affiliates, or solicit, induce or attempt to solicit, induce any of them to
leave the employ of the Company or its affiliates or violate the terms of their
contracts, or any employment arrangements, with the Company or its affiliates;
(ii) induce or attempt to induce any employee of the Company or its affiliates
to leave the employ of the Company or its affiliates, or interfere in any way
with the relationship between the Company or its affiliates and any employee of
the Company or its affiliates; or (iii) induce or attempt to induce any
customer, supplier, licensee or other business relation of the Company or its
affiliates to cease doing business with the Company or its affiliates, or in any
way interfere with the relationship between the Company or its affiliates and
any of their respective customers, suppliers, licensees or other business
relations. As used herein, the term “indirectly” shall include, without
limitation, the Executive’s permitting the use of the Executive’s name by any
competitor of the Company to induce or interfere with any employee or business
relationship of the Company.
     6. Company Property. The Executive shall retain use of all Company property
in the Executive’s possession during the Advisory Period. At the end of the
Advisory Period, the Executive shall return all Company property. After giving
effect to the return of the property discussed above, the Executive represents
and warrants that the Executive has no Company records or copies of records or
correspondence or copies of correspondence, other than non-confidential
documents relating to the Executive’s own employment by the Company.
     7. Non-Disparagement. The Executive agrees that the Executive will not
publish or communicate to any person or entity Disparaging (as defined herein)
remarks, comments or statements concerning the Releasees. The Company and its
officers shall not publish or communicate to any person or entity any
Disparaging remarks comments or statements concerning the Executive.
“Disparaging” remarks, comments, or statements are those that impugn the
character, honesty, integrity, morality, or business acumen or abilities in
connection with any aspect of the operation of the Company’s business or the
Executive.
     8. Protection of Confidential Information. The Executive hereby
acknowledges that Executive remains subject to and agrees to abide by any and
all existing duties and obligations respecting confidential and/or proprietary
information of the Company.
     9. Non-Assignment of Rights. Executive warrants that the Executive has not
assigned or transferred any right or claim described in the general release
given in Paragraph 4 above.
     10. Voluntary and Knowing. The Executive represents and warrants that the
Executive fully understands the terms of this Agreement and that the Executive
knowingly and voluntarily, of the Executive’s own free will without any duress,
being fully informed, after due deliberation and after consultation with the
Executive’s own counsel, accepts its terms and signs

4



--------------------------------------------------------------------------------



 



the same as the Executive’s own free act.
     11. Revocation Period and Effective Date. Executive acknowledges that the
Company has provided the Executive the opportunity to review and consider this
Agreement for at least twenty-one (21) days from the date the Company provided
the Executive this Agreement. Executive represents that he was advised by the
Company to review this Agreement with an attorney before signing. If Executive
executes this Agreement prior to the expiration of twenty-one (21) days from the
date the Company provided the Executive with this Agreement, the Executive
voluntarily and knowingly waives any right the Executive may have, prior to
signing this Agreement, to additional time within which to consider the
Agreement. The Executive may revoke this Agreement within seven (7) days after
he executes this Agreement by providing written notification of the intended
revocation to James G. Hnat, Executive Vice President and General Counsel, at
the Company. This Agreement becomes effective on the eighth day after it is
executed by both parties, provided that it is not revoked by the Executive prior
to that date (the “Effective Date”).
     12. No Exit Incentive. The payments provided under this Agreement are not
offered in connection with any specific exit incentive or other employment
termination program.
     13. Governing Law. This Agreement shall be governed in all respects,
whether as to validity, construction, capacity, and performance or otherwise by
the laws of the State of New York.
     14. Entire Agreement. This Agreement constitutes the sole and entire
agreement between the Company and the Executive and supersedes any and all
understandings and agreements (including, without limitation, the Employment
Agreement) made prior hereto, if any.
     15. Modification. No provision of this Agreement shall be amended, waived
or modified except by an instrument in writing signed by the parties hereto.
     16. Counterparts. This Agreement may be executed in counterparts, both of
which together shall constitute the original agreement. This Agreement may also
be executed by facsimile signature.

5



--------------------------------------------------------------------------------



 



     17. No Admission of Liability. It is understood and agreed that the
execution of this Agreement by the Company is not to be construed as an
admission of any liability on its part to Executive other than to comply with
the terms of this Agreement.

          ACCEPTED AND AGREED: 

Date:                              , 2009

RUSSELL CHEW



JETBLUE AIRWAYS CORPORATION
   
 
           By:        Title:             

6



--------------------------------------------------------------------------------



 



APPENDIX A
Dave Barger
Chief Executive Officer
JetBlue Airways Corporation
118-29 Queens Blvd.
Forest Hills, NY 11375
Dear Dave,
Effective June 1, 2009, I hereby resign my position as President and Chief
Operating Officer of JetBlue Airways Corporation.
Sincerely,
Russell Chew
                    , 2009

7



--------------------------------------------------------------------------------



 



APPENDIX B
UPDATED RELEASE
     This Updated General Release (hereinafter the “Release “) is dated this
           day of                     , 2010).
     WHEREAS, the Executive and the Company entered into an Agreement and
General Release in November, 2009 (the “2009 Agreement”) whereby Executive
resigned his employment with the Company as President and Chief Operating
Officer and became employed as a Senior Advisor through May 31, 2010; and
     WHEREAS, the Executive now desires to resign from his position as a Senior
Advisor and to terminate his employment with the Company.
     1. Release. Therefore, in consideration of the obligations of the Company
set forth in the 2009 Agreement, to which the Executive acknowledges that the
Executive is not otherwise entitled, the Executive hereby fully and forever
unconditionally releases and discharges the Company and all of its past or
present officers, directors, employees, insurers, agents, subsidiaries,
successors and assigns (hereinafter referred to collectively as the
“Releasees”), from any and all manner of actions and causes of action, suits,
debts, dues, accounts, bonds, covenants, contracts, agreements, judgments,
charges, claims and demands whatsoever which the Executive, the Executive’s
heirs, executors, administrators and assigns has, or may hereafter have against
the Releasees arising out of or by reason of any cause, matter or thing
whatsoever occurring on or before the Effective Date of this Release, including,
but without limitation to, any or all matters relating to the Executive’s
employment by the Company and the termination thereof, the Executive’s benefits,
and all matters arising under any international, federal, state, or local
statute, rule or regulation or principle of contract law or common law, in law
or in equity, including, but not limited to, claims arising under Title VII of
the Civil Rights Act of 1964, the Age Discrimination in Employment Act of 1967,
the Employee Retirement Income Security Act of 1974, the Americans with
Disabilities Act of 1990, the Family and Medical Leave Act of 1993, all as
amended, and any other federal, state or local laws regarding employment
discrimination, excepting only claims for worker’s compensation, unemployment
compensation and rights under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”) and the obligations set forth in the 2009 Agreement. The Executive
does not waive or release any rights arising after the Effective Date of this
Release.
     2. Revocation Period and Effective Date. Executive acknowledges that the
Company has provided the Executive the opportunity to review and consider this
Updated General Release Agreement for at least twenty-one (21) days from the
date the Company provided the Executive this Release. Executive represents that
he was advised by the Company

8



--------------------------------------------------------------------------------



 



to review this Release with an attorney before signing. If Executive executes
this Release prior to the expiration of twenty-one (21) days from the date the
Company provided the Executive with this Release, the Executive voluntarily and
knowingly waives any right the Executive may have, prior to signing this
Release, to additional time within which to consider the Release. The Executive
may revoke this Release within seven (7) days after he executes this Release by
providing written notification of the intended revocation to James G. Hnat,
Executive Vice President and General Counsel, at the Company. This Release
becomes effective on the eighth day after it is executed by both parties,
provided that it is not revoked by the Executive prior to that date (the
“Effective Date”).

          ACCEPTED AND AGREED: 

Date:                              , 2010

RUSSELL CHEW



JETBLUE AIRWAYS CORPORATION
   
 
           By:        Title:             

9